Case 19-10725-KHK           Doc 185     Filed 04/02/20 Entered 04/02/20 15:23:27      Desc Main
                                       Document     Page 1 of 15



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 In re:                                            *
                                                   *
 ABRAMS LEARNING AND                               *     Case No. 19-10725-KHK
 INFORMATION SYSTEMS, INC.,                        *     Chapter 11
                                                   *
          Debtor.                                  *

                             DEBTOR’S MOTION TO DISMISS CHAPTER 11
                            CASE AND APPROVE PROPOSED DISTRIBUTION

          Abrams Learning and Information Systems, Inc., (the “Debtor” or “ALIS”) hereby

 requests the entry of an order dismissing this case under 11 U.S.C. §§ 305(a) and 1112(b) and to

 authorize the Debtor to distribute funds remaining in the Debtor’s possession to creditors in

 accordance with the priority scheme. The Motion is filed pursuant to 11 U.S.C. §§ 105(a),

 305(a)(1), 349(b), 363(b), 507(a), 1112(b) and Rules 1017, 6004(a), and 9014 of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). In support of this Motion, the Debtor

 represents as follows:

                                            FACTUAL SUMMARY

          1.     The Debtor is a consulting firm that is a recognized leader in developing and

 delivering training, planning, and doctrine programs for government clients in homeland

 security, emergency management, military, academia, and other commercial enterprise

 platforms.



 ALEXANDER M. LAUGHLIN (VSB No. 25237)
 BRADLEY D. JONES (VSB No. 85095)
 ODIN FELDMAN & PITTLEMAN PC
 1775 Wiehle Avenue, Suite 400
 Reston, Virginia 20190
 Laughlin: 703-218-2134
 Jones:   703 218-2176
 Fax:     703-218-2160
 Email: alex.laughlin@ofplaw.com
 Email: Brad.Jones@ofplaw.com

 Counsel for the Debtor and Debtor-in-Possession
Case 19-10725-KHK        Doc 185    Filed 04/02/20 Entered 04/02/20 15:23:27              Desc Main
                                   Document     Page 2 of 15



        2.      The Debtor was founded in 2004 and is a Virginia Corporation headquartered in

 Annandale, Virginia.

        3.      The Debtor filed a voluntary petition under chapter 11 of the Bankruptcy Code on

 March 7, 2019.

        4.      During the chapter 11 case, the Debtor entered into two asset purchase

 agreements, which were approved by this Court, and resulted in the sale of all of its assets.

                                     The Gotham Sale Motion

        5.      On December 16, 2019, the Debtor filed a Motion To Approve Assumption And

 Assignment Of Contracts And Sale of Assets Free And Clear Of Liens, Claims, And Interests to

 Gotham Government Services, LLC (“GGS”). Dkt. No. 124. That motion (the “Gotham Sale

 Motion”) sought approval of a sale and assignment of the Debtor’s assets and contracts, except

 for one subcontract that the Debtor held with Valiant Global Defense Services, Inc. (the “Valiant

 Subcontract”).

        6.      The sale of most of the contracts transferred under the Gotham Sale Motion

 closed on January 2, 2020. However, the Department of the Army required GGS to obtain a

 facility security clearance prior to the transfer of the contract related to the Department of the

 Army, Futures and Concepts Center (formerly ARCIC), New Generation Warfare Study Plan

 and Event Advisors IDIQ (and task orders), (the “Army Contract”).

        7.      As a result, the Debtor and GGS agreed to extend the closing date on the sale of

 the Army Contract until GGS obtains a facility security clearance or the task orders under the

 Army Contract are completed, whichever is sooner.

        8.      The Debtor is receiving the revenues from that contract and the current task order

 will be completed in June 2020. The Debtor anticipates that the facility security clearance will be

 obtained by GGS shortly after the filing of this Motion, but this approval depends on the

                                                                                          Page 2 of 15
Case 19-10725-KHK           Doc 185    Filed 04/02/20 Entered 04/02/20 15:23:27           Desc Main
                                      Document     Page 3 of 15



 response time of the appropriate government agency.

         9.      The Debtor received $135,000.00 from GGS for the sale of its contracts and the

 Debtor’s counsel is holding $65,000.00 in escrow, pending closing on the sale of the Army

 Contract.

                                  The Sale of the Valiant Subcontract

         10.     On January 10, 2020, the Debtor entered into an agreement to sell the Valiant

 Subcontract to Leon Rios (“Rios”) of Rios Advantage. Dkt. No. 143.

         11.     Rios was the independent contractor performing this subcontract with Valiant on

 behalf of ALIS and was entitled to an administrative claim in the amount of $133,979.44 on

 account of the assumption of his executory contract at the beginning of the case. See Dkt. No. 45

 at 2; Dkt. No. 143 at 3.

         12.     Pursuant to the sale agreement, the Valiant Subcontract was assumed and

 assigned to Rios, Rios received a payment of $25,000.00, and ALIS’s cure obligations were

 satisfied.

         13.     This Court entered an order approving the sale on January 30, 2020. Dkt. No. 161.

         14.     Closing of the Sale of the Valiant Subcontract occurred on January 31, 2020.

         15.     With the completion of the sale of the Valiant Subcontract, all of the Debtor’s

 assets are subject to a sale order, with the remaining asset, the Army Contract set to close once

 the buyer’s facility security clearance is obtained.

                            Tax and Social Security Reporting Requirements

         16.     In the course of the Debtor’s administration of this bankruptcy case, the Debtor’s

 management discovered a number of pre-bankruptcy tax and reporting obligations were not completed by

 the Debtor’s former Chief Financial Officer, prior to his departure from the company.




                                                                                          Page 3 of 15
Case 19-10725-KHK         Doc 185     Filed 04/02/20 Entered 04/02/20 15:23:27          Desc Main
                                     Document     Page 4 of 15



        17.     On May 20, 2019, the Internal Revenue Service filed an amended proof of claim

 (the “IRS Proof of Claim”) in the amount of $166,389.95. Claim 1-2. The IRS Proof of Claim

 noted that the tax assessment for the years 2013 to 2014 were “estimated” and that there were tax

 returns that had not been filed for certain periods.

        18.     On August 28, 2019, the Virginia Department of Taxation filed Proof of Claim 4-

 1 asserting a claim in the total amount of $15,006.33.

        19.     On September 3, 2019, the Comptroller of Maryland filed Proof of Claim 5-1,

 asserting a claim in the amount of $79,969.00 for withholding taxes.

        20.     In response to the proof of claims filed by the taxing authorities, the Debtor had

 its accountants prepare and file the outstanding tax forms for the unfiled IRS returns. The Debtor

 also determined that there were other filing obligations in the pre-bankruptcy period that had not

 been completed, including tax returns required to be filed with various state taxing agencies and

 providing copies of W-2s to the Social Security Administration.

        21.     On December 12, 2020, the Debtor filed an application to supplement and expand

 the scope of employment for the Debtor’s accountants, Barry Strickland & Company (the

 “Accountants”) to enable the Debtor to file and complete all outstanding pre-bankruptcy tax and

 other reporting obligations. Dkt. No. 122.

        22.     The Court entered an order authorizing the Accountants to complete these tax and

 reporting obligations on January 17, 2020. Dkt. No. 154.

        23.     The Accountants have completed the tax reporting for federal returns and filed

 returns for the unpaid 941 taxes.

        24.     On March 16, 2020, in response to the filed returns, the Internal Revenue Service




                                                                                        Page 4 of 15
Case 19-10725-KHK            Doc 185     Filed 04/02/20 Entered 04/02/20 15:23:27                      Desc Main
                                        Document     Page 5 of 15



 sent the Debtor notices of unpaid tax balance due. 1 Based on the tax returns filed by the Debtor,

 the IRS calculates that the Debtor owes tax liabilities for the 1st Quarter of 2013 in the amount of

 $290,188.30; for the Second Quarter of 2013 in the amount of $266,947.68; for the Third

 Quarter of 2013 in the amount of $223,997.74; for the First Quarter of 2014 in the amount of

 $267,057.31; for the Second Quarter of 2014 in the amount of $398,987.54; and for the Third

 Quarter of 2014 in the amount of $420,602.54. Redacted copies of the IRS Notices received by

 the Debtor are attached as Exhibit A.

         25.      In total, the IRS calculates the Debtor’s pre-bankruptcy tax liability for 2013 and

 2014 to be at least $1,867,781.11, which is significantly greater than the $137,590.15 amount

 reflected in the IRS’s proof of claim. See Claim 1-2.

         26.      Of the amounts calculated by the IRS, $1,317,328.35 is tax debt and interest

 entitled to priority pursuant to 11 U.S.C. § 507(a)(8)(C). The remaining $550,452.76 represents

 penalties assessed for non-pecuniary losses, which are a general unsecured debt. 2

         27.      In addition to these amounts, the Debtor estimates that the IRS is owed additional

 amounts for the Fourth Quarter of 2013 and the Fourth Quarter of 2014. The Debtor has not

 received a notice from the IRS for these periods but estimates that the IRS is owed an additional

 $419,784.11 in priority tax and interest for these periods and approximately $183,607.98 in

 penalties, which are a general unsecured liability.

         28.      The Debtor is in the process of completing its tax reporting for the various states

 in which it operated but may not have filed returns. This has required the Debtor’s Accountants

 to contact and coordinate with the taxing authorities in each of at least 13 jurisdictions (Arizona,

 Colorado, District of Columbia, Hawaii, Indiana, Kansas, Massachusetts, Maryland, Missouri,

         1
            These notices were sent on IRS Form CP161, which is an IRS calculation of the unpaid tax balance owed
 by a taxpayer after the IRS has received a filed return.
          2
            Tax penalties are only given priority if the penalties are assessed to compensate the government for an
 actual pecuniary loss. See 11 U.S.C. § 507(a)(8)(G).

                                                                                                      Page 5 of 15
Case 19-10725-KHK           Doc 185    Filed 04/02/20 Entered 04/02/20 15:23:27                   Desc Main
                                      Document     Page 6 of 15



 Virginia, West Virginia, Texas, Florida).

         29.     Based on the Debtor’s books and records, the Debtor estimates that it owes

 priority tax obligations for unfiled withholding obligations to Maryland in the amount of

 $75,183.00; Kansas in the amount of $156,047.00; the District of Columbia in the amount of

 $32,461.57; and Hawaii in the amount of $8,856.76. 3 The Debtor does not believe it owes any

 tax obligations to any other state jurisdictions but is working with its Accountants to ensure all

 returns have been filed and there are no other priority tax obligations owing.

         30.     The Accountants anticipate it will take several months to finalize the returns for

 all of these jurisdictions and to obtain notices from all the state jurisdictions including the taxing

 authority’s calculation of any tax or interest owing.

         31.     The Debtor is currently holding cash in the amount of $467,570.67. The priority

 liabilities exceed the remaining assets of the Debtor. As a result, the Debtor would be unable to

 satisfy the requirement in 11 U.S.C. § 1129(a)(9)(C) to pay the priority tax debts in full within

 five years.

         32.     In addition, the IRS has indicated that the Debtor’s post-petition operations may

 have generated unpaid taxable liabilities in the amount of approximately $40,907.73. See Exhibit

 A at 37.

         33.     The Debtor is an S-Corporation with its profits and losses reported on the

 Schedule E of the return of the shareholder. The sole shareholder is the estate of its deceased

 shareholder, General John N. Abrams (the “Decedent’s Estate”).

         34.     The Debtor believes it is appropriate for this Court to allow the Debtor to make a

 distribution in the amount of the Debtor’s estimated tax liability of to allow the estate to pay the


         3
           In addition, the Debtor owes unemployment insurance taxes in the amount of $12,923.39 to the Kansas
 Department of Labor and $51.49 to Workforce West Virginia, which are general unsecured claims. In re Hansen,
 470 B.R. 535 (B.A.P. 9th Cir. 2012).

                                                                                                  Page 6 of 15
Case 19-10725-KHK            Doc 185     Filed 04/02/20 Entered 04/02/20 15:23:27                     Desc Main
                                        Document     Page 7 of 15



 tax obligations generated by the Debtor’s post-petition operations. The Decedent’s Estate is

 otherwise insolvent and so if this distribution is not authorized, the taxing authorities will not

 receive payment on account of the taxable income generated in this bankruptcy.

                                            Proposed Distribution

         35.      The Debtor has prepared a proposed distribution (the “Distribution”). Under that

 Distribution, all the Debtor’s cash resources, which are the sole remaining asset of the Debtor,

 would be used to make payments to creditors once the closing of the sale of the Army Contract

 occurred. The administrative claims would be paid in full. The priority creditors would be paid

 pro-rata. A copy of the Distribution with estimated amounts to be paid to claims holders is

 attached as Exhibit B.

         36.      With its current cash reserves, the Debtor estimates that the priority claim holders

 will receive approximately 13 cents on the dollar on account of their priority claims. This amount

 may be higher or lower depending on the amount of the allowed administrative claims, the final

 calculation of the priority claims, and potential additional funds the Debtor receives pending

 closing on the sale of the Army Contract less any expenses incurred in operating this contract

 pre-closing.

                                               U.S. Trustee Fees

         37.      The Debtor believes there are no issues with the payment of administrative and

 priority claims in accordance with the proposed distribution. 4 However, the Debtor and the U.S

 Trustee have been discussing the proper calculation of the quarterly U.S. Trustee fees, which


         4
             One of the priority wage claims filed in the case sought a priority wage claim in the amount of
 $13,650.00. Claim 3-1 at 3. However, the maximum priority wage claim amount available under 11 U.S.C. § 507 is
 $12,850.00. The periodic adjustment to the statutory amount provided in § 507 to $13,650.00 only applied to cases
 filed on or after April 1, 2019. See “Revision of Certain Dollar Amounts in the Bankruptcy Code Prescribed Under
 Section 104(a) of the Code,” 84 FR 3488, ¶(c) (Feb. 12, 2019) (“Adjustments made in accordance with subsection
 (a) shall not apply with respect to cases commenced before the date of such adjustments.”). Because this case was
 filed on March 7, 2019, the maximum priority claim available is $12,850.00 pursuant to 11 U.S.C. § 507(a)(4).

                                                                                                     Page 7 of 15
Case 19-10725-KHK           Doc 185     Filed 04/02/20 Entered 04/02/20 15:23:27                   Desc Main
                                       Document     Page 8 of 15



 remains unresolved.

         38.     The Debtor was the prime contractor with respect to a contract that was a “100%

 pass-through” contract with a subcontractor. “100% pass-through” is a term of art in government

 contracting, which describes the amount of labor performed on the task order by the

 subcontractor. All of the funds paid on this contract belonged to the subcontractor that performed

 the work, except for a small administrative fee. Similarly, after the closing of the sale to Gotham

 Government Services, one of the contracts purchased by GGS, a contract with the Veterans

 Benefits Administration (“VBA”) had a delay in switching the billing information from the

 Debtor to GGS, even though all of the post-closing revenues belonged to GGS under the

 purchase agreement. As a result, certain monies were paid by the government to the Debtor,

 which immediately transmitted all of those funds to GGS.

         39.     In the Debtor’s view, neither of these two relationships, in which funds that the

 Debtor did not own were turned over to their proper owners, 5 are includable in the fee

 calculation. In both instances, the funds at issue are not property of the Debtor’s bankruptcy

 estate. See In re Meyer, 187 B.R. 650 (Bankr. W.D. Mo. 1995) (recognizing that the U.S. Trustee

 fee calculation can only be assessed on disbursements of property of the debtor’s estate).

         40.     On October 9, 2019, the Debtor through counsel sent the U.S. Trustee a letter at

 his request, providing the Debtor’s analysis of the issues involved. The Debtor understood that

 the U.S. Trustee would seek further guidance from the Executive Office of the United States

 Trustee on the issue. At this time, the Debtor has not received an update regarding the U.S.

 Trustee’s position.

         41.     As a result, the Distribution reflects the calculation of the U.S Trustee fees owed


         5
            The Debtor has included and paid quarterly fees on the monies that the Debtor received as an
 administrative fee as well as all monies disbursed from funds it received pursuant to work it performed on its
 government contracts.

                                                                                                   Page 8 of 15
Case 19-10725-KHK            Doc 185     Filed 04/02/20 Entered 04/02/20 15:23:27                      Desc Main
                                        Document     Page 9 of 15



 based on the current guidance the Debtor received. 6 To the extent the U.S. Trustee files a written

 objection asserting a different calculation, the Debtor anticipates accommodating the U.S.

 Trustee’s position. Pursuant to 28 U.S.C. § 1930(a)(6)(A), quarterly fee payments are paid to the

 U.S. Trustee for deposit in the United States Treasury. Under the Distribution, federal and state

 taxing authorities are receiving over 97.9% of the payments to priority claims holders. So

 regardless of whether the funds are paid to the U.S. Treasury by the United States Trustee or the

 Internal Revenue Service, the economic result appears to be substantially identical.

                                             RELIEF REQUESTED

         By this Motion, the Debtor seeks to dismiss this chapter 11 case and authorize the Debtor

 to make a liquidating distribution pro rata to creditors in accordance with the priority scheme.

 Through prior sale agreements approved by this Court, the Debtor has sold or entered into

 contracts to sell all of its assets. The Debtor has analyzed the claims listed on its Schedules and

 the proofs of claims filed in this case. As a result, the only remaining item in the case is to make

 payment to creditors through a liquidating distribution.

         The proposed Distribution contemplates paying the allowed claims pro-rata pursuant to

 the Bankruptcy Code’s priority scheme. Payments of the Debtor’s available cash will be made in

 accordance to the Distribution. The Debtor requests that this Court enter an order (the “Proposed

 Distribution Order”) approving the Distribution. A copy of the Proposed Distribution Order is

 attached hereto as Exhibit C.

        For administrative convenience and to conserve expenses, the Debtor intends to make one

 distribution from its debtor-in-possession bank account. The Distribution will occur once the sale

 of the Army Contract closes or all revenue on that contract is received by the Debtor, whichever


         6
           Including the pass-through payments in the U.S. Trustee fee calculation would increase the quarterly fee
 under the distribution by about $21,157.00 and decrease the funds available to pay priority creditors.

                                                                                                      Page 9 of 15
Case 19-10725-KHK        Doc 185 Filed 04/02/20 Entered 04/02/20 15:23:27               Desc Main
                                Document    Page 10 of 15



 occurs first. The Debtor anticipates utilizing the services of its Financial Advisor, Arnold

 Financial Consulting, LLC, d/b/a Marcher Consulting (“Marcher Consulting”), to act as

 Distribution Agent (the “Distribution Agent”) to oversee and complete the proposed payments

 to creditors. Marcher Consultants has estimated that it may cost up to $50,000.00 to complete all

 services in connection with its role as Distribution Agent.

        The Debtor also requests as part of the Proposed Distribution Order that after a

 distribution occurs, any distributed check(s) that have not been claimed and/or cashed within a

 ninety-day period from the date of the check shall be deemed void. To the extent any funds

 remain due to uncashed checks, those funds will be paid pro-rata to the remaining unpaid

 creditors in the highest remaining unpaid class. In addition, the Debtor recognizes that the

 amounts listed in the proposed Distribution could change, for example, if it is determined that

 additional creditors should have been included, if additional information is received regarding

 the priority tax claim amounts, or if the Debtor receives additional funds from the closing of the

 sale of the Army Contract.

                                     APPLICABLE AUTHORITY

        This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §1334 and 28

 U.S.C. §157. This is a core proceeding pursuant to 28 U.S.C. §157(b)(2). Venue is proper before

 this Court pursuant to 28 U.S.C. §§1408 and 1409. The statutory predicate for the relief

 requested herein is §105(a) of the Bankruptcy Code.

 Dismissal of the Case and Distribution of the Remaining Funds is in the Best Interest of the
 Debtor’s Creditors and the Bankruptcy Estate.

        The Court should dismiss the Debtor’s case under sections 305(a) and 1112(b) of the

 Bankruptcy Code and authorize the Debtor to distribute the funds remaining in the Estate

 Account to the Debtor’s creditors. The Debtor is unable to effectuate a plan of reorganization,



                                                                                       Page 10 of 15
Case 19-10725-KHK         Doc 185 Filed 04/02/20 Entered 04/02/20 15:23:27             Desc Main
                                 Document    Page 11 of 15



 and distribution of funds to the Debtor’s creditors as contemplated by this Motion is in the best

 interest of the Debtor’s estate.

          Under section 305(a)(1) of the Bankruptcy Code, the Court may dismiss a case or

 suspend proceedings at any time if “the interests of creditors and the debtor would be better

 served by such dismissal or suspension.” Similarly, under 11 U.S.C. § 1112(b), a court may

 dismiss a debtor’s chapter 11 case “for cause.” 11 U.S.C. § 1112(b); See In re Albany Partners,

 Ltd., 749 F.2d 670, 674 (11th Cir. 1984); In re Blunt, 236 B.R. 861, 864 (Bankr. M.D. Fla.

 1999).

          A determination of cause is made by the court on a case-by-case basis. See Albany

 Partners, 749 F.2d at 674. A finding of cause is delegated to the bankruptcy court’s sound

 discretion. See In re Camden Ordinance Mfg. Co. of Arkansas, Inc., 1999 WL 587790, at *2

 (Bankr. E.D. Pa. 1999) citing In re Atlas Supply Corp., 837 F.2d 1061, 1063 (5th Cir. 1988).

 Therefore, it is clear that the Court is authorized to dismiss the Debtor’s chapter 11 bankruptcy

 case upon a showing of “cause.”

          The legislative history of section 1112(b) of the Bankruptcy Code indicates that a court

 has wide discretion to use its equitable powers to dispose of a debtor’s case. H.R. Rep. No. 595,

 95th Cong., 1st Sess. 405 (1977); S. Rep. No. 989, 95th Cong., 2d Sess. 117 (1978), reprinted in

 1978 U.S.C.C.A.N. 57878; see also In re Preferred Door Co., 990 F.2d 547, 549 (10th Cir.

 1993) (stating a court has broad discretion to dismiss a bankruptcy case); In re Sullivan Cent.

 Plaza I, Ltd., 935 F.2d 723, 728 (5th Cir. 1991) (stating that determination of whether cause

 exists under section 1112(b) of the Bankruptcy Code “rests in the sound discretion” of the

 bankruptcy court); In re Koerner, 800 F.1d 1358, 1367 & n. 7 (5th Cir. 1986) (stating that a

 bankruptcy court is afforded “wide discretion” under section 1112(b) of the Bankruptcy Code);

 Albany Partners, 749 F.2d at 674. For reasons more fully explained below, the Court should use

                                                                                      Page 11 of 15
Case 19-10725-KHK         Doc 185 Filed 04/02/20 Entered 04/02/20 15:23:27                 Desc Main
                                 Document    Page 12 of 15



 its grant of broad authority to dismiss the Debtor’s chapter 11 bankruptcy case and to authorize

 the Debtor to distribute the funds remaining in its possession to its creditors as contemplated by

 this Motion.

        Section 1112(b) of the Bankruptcy Code provides a nonexclusive list of grounds for

 dismissal. Frieouf v. U.S., 938 F.2d 1099, 1102 (10th Cir. 1991) (stating that section 1112(b) of

 the Bankruptcy Code’s list is nonexhaustive). One such ground is where a party-in-interest

 shows that there is an inability to effectuate a plan of reorganization. 11 U.S.C. § 1112(b)(4)(M);

 Preferred Door Co., 990 F.2d at 549; Sullivan Cent. Plaza I, 935 F.2d at 728. Here, the Court

 may dismiss the Debtor’s chapter 11 bankruptcy case because it has been reasonably shown that

 the Debtor is unable to effectuate a plan.

        Inability to effectuate a plan arises when a debtor lacks the capacity to “formulate a plan

 or carry one out” or where the “core” for a workable plan of reorganization “does not exist.” See

 Preferred Door, 990 F.2d at 549 quoting Hall v. Vance, 887 F.2d 1041, 1044 (10th Cir. 1989)

 (finding an inability to effectuate a plan arises where debtor lacks capacity to formulate a plan or

 carry one out).

        In this case, it is not possible for the Debtor to effectuate a plan of reorganization because

 the Debtor has liquidated all of its assets. The Debtor has entered into contracts with Gotham

 Government Services and Rios Advantage, which has disposed its remaining assets and

 executory contracts. As such, there is no business to reorganize. In addition, when the Debtor

 corrected unmet tax filing and other reporting obligations, it became clear that the Debtor would

 be unable to propose a plan that would meet the confirmation requirements in 11 U.S.C. § 1129.

 The IRS calculates that the Debtor owes over $1.3 million in priority taxes, which must be repaid

 over 5 years pursuant to meet the plan confirmation requirement in 11 U.S.C. § 1129(a)(9)(C).

 The amount of the priority tax liabilities exceed the Debtor’s remaining assets, so the Debtor is

                                                                                         Page 12 of 15
Case 19-10725-KHK         Doc 185 Filed 04/02/20 Entered 04/02/20 15:23:27                   Desc Main
                                 Document    Page 13 of 15



 unable to meet this plan confirmation requirement. As a result, the best outcome is to distribute

 the remaining assets so that as much of these unpaid liabilities as possible are paid.

        In sum, the Debtor has met its burden of proof that the Debtor’s chapter 11 bankruptcy

 case should be dismissed under § 1112(b) of the Bankruptcy Code due to the inability to

 effectuate a plan of reorganization.

 The Best Interests of Creditors is Served by a Liquidating Distribution.

        Once a court determines that cause exists to dismiss a chapter 11 case, the court evaluates

 whether dismissal is in the best interests of the creditors and of the estate. See In re Superior

 Sliding & Window, Inc., 14 F.3d 240, 243 (4th Cir. 1994); In re Mazzaoone, 185 B.R. 402, 411

 (Bankr. E.D. Pa. 1995), aff’d 200 B.R. 568 (E.D. Pa. 1996); In re Warner, 83 B.R. 807, 809

 (Bankr. M.D. Fla. 1988).

        A variety of factors demonstrates that it is in the best interest of the creditors and the

 Debtor’s estate to dismiss the chapter 11 case and authorize distribution of the funds remaining

 in the Debtor’s possession to its creditors as contemplated by the Motion.

        First, a dismissal of a chapter 11 bankruptcy case meets the best interests of the creditors

 test where a debtor has nothing to reorganize, and the debtor’s assets are fixed and liquidated.

 See In re BTS, Inc., 247 B.R. 301, 310 (Bankr. N.D. Okl. 2000); In re Camden Ordinance Mfg.

 Co. of Arkansas, Inc., 245 B.R. 794, 799 (E.D. Pa. 2000) (finding that a reorganization to salvage

 business which ceased business was infeasible); In re Brogdon Inv. Co., 22 B.R. 546, 549

 (Bankr. N.D. Ga. 1982) (dismissing a chapter 11 bankruptcy proceeding in part where there was

 “simply nothing to reorganize” and no reason to continue the reorganization). As explained

 above, the Debtor has nothing left to reorganize. As of the date of this Motion, the assets of the

 Debtor’s estate are fixed and liquidated or subject to the terms of an approved sale. The only

 action remaining on the part of the Debtor is to distribute such funds to its creditors. Thus, it is in

                                                                                           Page 13 of 15
Case 19-10725-KHK         Doc 185 Filed 04/02/20 Entered 04/02/20 15:23:27                  Desc Main
                                 Document    Page 14 of 15



 the best interest of the creditors to dismiss the Debtor’s chapter 11 bankruptcy case because the

 Debtor’s operations no longer exist, and the Debtor’s fixed, liquidated assets are available for

 distribution to the Debtor’s creditors.

         Further, the best interests of the creditors test is met where a debtor demonstrates the

 ability to oversee its own liquidation. See Camden Ordinance Arkansas, Inc., 245 B.R. at 798;

 Mazzozone, 183 B.R. at 412 (stating that “[o]nly when a Chapter 11 debtor has no intention or

 ability to . . . perform its own liquidation… should a debtor be permitted to remain in

 bankruptcy”). Here, the Debtor has successfully overseen the sale of its assets, is confident that

 all of its material assets have been liquidated, and that there is nothing further to pursue. The

 element of the best interest of the “estate” focuses upon whether the economic value of the estate

 is greater inside or outside of bankruptcy. See In re Clark, 1995 WL 495951, at 5 (N.D. Ill.

 1995); In re Staff Inv. Co., 146 B.R. 256, 261 (Bankr. E.D. Cal. 1993). The prime criterion for

 assessing the interests of the estate is the maximization of its value as an economic enterprise.

 See id. Here, dismissal of the Debtor’s case will maximize the estate’s value, because the

 alternative, conversion to a chapter 7 liquidation and appointment of a trustee, is unnecessary and

 would impose significant additional administrative costs upon the Debtor’s estate. Dismissal of

 the Debtor’s chapter 11 bankruptcy case is preferred in this instance because the Debtor has only

 one remaining relatively simple administrative duty – distribution of funds to the Debtor’s

 creditors.

         The alternative to dismissal is to convert the Debtor’s bankruptcy case to a chapter 7

 liquidation and appoint a trustee. However, a conversion to chapter 7 and the appointment of a

 trustee would simply lead to increased costs and a delay in the distribution. The Debtor submits

 that it has demonstrated that the creditors and the estate will be best served if the Debtor’s case is

 dismissed. The Debtor seeks this Court’s approval to complete an orderly liquidation of its

                                                                                          Page 14 of 15
Case 19-10725-KHK           Doc 185 Filed 04/02/20 Entered 04/02/20 15:23:27              Desc Main
                                   Document    Page 15 of 15



 remaining cash in accordance with the distribution scheme. In order to maximize the return to

 creditors, and to expedite the distribution, the Court should dismiss the Debtor’s chapter 11

 bankruptcy case and authorize the Debtor to distribute the funds remaining in their possession to

 the estate’s creditors.

                                            CONCLUSION

         WHEREFORE, the Debtor respectfully requests that the Court enter an order

 (i) granting the Motion; (ii) authorizing the distribution proposed by the Debtor; (iii) dismissing

 the case and entering a final decree upon the submission of a certification by the Debtor; and

 (vii) granting such other and further relief as the Court deems just and proper.


 Dated: April 2, 2020                              Respectfully submitted,


                                                     /s/ Bradley D. Jones
                                                   ALEXANDER M. LAUGHLIN (VSB No. 25237)
                                                   BRADLEY D. JONES (VSB No. 85095)
                                                   ODIN FELDMAN & PITTLEMAN PC
                                                   1775 Wiehle Avenue, Suite 400
                                                   Reston, Virginia 20190
                                                   Laughlin: 703-218-2134
                                                   Jones: 703 218-2176
                                                   Fax:     703-218-2160
                                                   Email: alex.laughlin@ofplaw.com
                                                   Email: Brad.Jones@ofplaw.com

                                                   Counsel for the Debtor and Debtor-in-Possession




 #4584266v1 088398/000002




                                                                                         Page 15 of 15
